Case 3:19-cr-00199-SRU Document 57-1 Filed 02/08/21 Page 1 of 7




               EXHIBIT A
        Case 3:19-cr-00199-SRU Document 57-1 Filed 02/08/21 Page 2 of 7



September 14, 2020

The Honorable Stefan R. Underhill
Ch±ef U.S. District Judge
U.S. Courthouse
915 Lafayette Blvd.
Bridgeport, CT.06604

Steven Finkler
Reg. No. 39327-053
Wyatt Detention Facility
950 High Street
Cenbral Falls, RI. 02863


RE: USA v. STEVEN FINKLER

Dear Judge Underhill,

As the Court is aware, I am scheduled to be se*tenced before your
Honor on Novemebr 2, 2020. To begin, I take full responsibility
for my actions and poor choices. To say, I am ashamed is an
understatement. This last year has been a n~ghtmare when it should
have ben filled with such joy as I rekindled my relationship with
my girlfriemd~I Joanna and became engaged. For that I don't know
what toi.say or do and only hope Joanna will accept my apologies
and wait for me to come home.

I can only say that I am truly sorry to all of the victims and
hope everyone will accept it as being truthful and earnest. I
made a huge mistake out of complete panic. I came home in Septembe~1:
of 2018 and had nowhere to go, without medical insurance and without
identification. I made the worst choice by committing a:,crime
which put me in front of your Honor, yet again. I am back on my
medication and know that I must stay on it so I do not experience
such highs and lows coupled with anxiety that led me down this
wrong road. I also plan on staying in therapy on a regular basis
as well. With my medication and therapy, I know I will not fail.
Joanna has recently told me there is no reason to rush in anything
that I do when I come home. I have a house to live in and all the
support I need to succeed without committing a crime. I also plan
on securing gainful employment upon my release and know that I will
succeed with my suppovt system in place.

My son, Tyler who'~ a sophomore in college has forgiven me and
just says,''I need you homeu. For that, I am so happy and grateful
as he is the only child I have. While I have let him down in the
past, I will never let him down in the future,
       Case 3:19-cr-00199-SRU Document 57-1 Filed 02/08/21 Page 3 of 7



Finally, to the victims, please accept my apologies. I promise
to repay every dollar I owe in accordance with the Court's ruling.
         Case 3:19-cr-00199-SRU Document 57-1 Filed 02/08/21 Page 4 of 7
              CENTRAL FALLS
      DETENTION FACILITY CORPORATION




December 14, 2020


Re: Finkler, Steven
SID#: 39327-053

To Whom It My Concern,


Detainee Finkler paiiicipates in the facility kitchen work program and has assisted the facility in
prcpn.rntion fo:- a numerous succ~ssful audit~. Detainee Finkler is ahvays \villing to ?,ssi:,t when
needed and goes over and above. Over the past few months due to Pandemic, Detainee Finkler has
work long and hard hours and at times 7 days a week to ensure food for the Detainee population
and staff went out in a timely and efficient manner. I want to thank him personally for stepping up
and pushing forward when others did not want to assist.

Detainee Finkler has remain respectful to all staff and the detainee population.


If you should have any questions feel free to contact my office at (401) 721-0307 .




Major regor ,
Chief of Supp01i Services
Donald W. Wyatt Detention Facility
950 High Street, Central Falls, RI 02863
401-721-0307 (Direct Line)
grichard@wyattdetention.com




                          Wyatt Detention Facility
                               950 High Street
                      Central Falls, Rhode Island 02863
      Case 3:19-cr-00199-SRU Document 57-1 Filed 02/08/21 Page 5 of 7
          CENTRAL FALLS
  DETENTION FACILITY CORPORATION




September 23, 2020



Attorney Terence Ward
Federal Public Defender - CT
10 Columbus BLVD 6th Floor
Hartford, CT 06106-6269


Re: Finkler, Steven
Reg: 39327-053


Dear Mr. Ward,

Please be advised that Detainee Steven Finkler was received at the Wyatt Detention
Facility on August 19 2019 for the United States Marshals Service-Connecticut on a
Parole Violation.

While being held at this facility Mr. Finkler has not received any disciplinary infractions
and maintains a respectful attitude towards staff and others around him. Mr. Finkler has
successfully participated and completed Contemporary Issues in America and also
participates in the workers program in the Kitchen. Mr. Finkler started working in the
Kitchen on December 6, 2019 and was promoted to a Diet Cook on March 8, 2020.

If you should have any questions or concerns feel free to contact my Office at (401 )729-
1190

Sincerely,




Daniel W. Martin
Warden

                                                                      'RECEIVED
DWM/ab
                                                                           SEP 2 8 2020
cc:    Records
                                                                            OVi:iCE OF THE
       Finkler, Steven# 39327-053 L-23                                  FEDEP,il,L ~FiBilDER
                                                                      HARTFORD, CON,W::CTICUT


                     Wyatt Detention Facility
                          950 High Street
                 Central Falls, Rhode Island 02863
                Case 3:19-cr-00199-SRU Document 57-1 Filed 02/08/21 Page 6 of 7




       ~trttftcatt of ~ompletton
                                       This certificate is awarded to


                                 STEVEN FINKLER
                                                    on
                                        JANUARY 27, 2020
                           in recognition of successfully completing the program


                      CONTEMPORARY ISSUES IN AMERICA

(]um lli.Aj
Kristen Damaso, Programs
                                                                         ~/~ Maureen O' Gorman, Education
   Case 3:19-cr-00199-SRU Document 57-1 Filed 02/08/21 Page 7 of 7




                          This is to certify that


                     Finkler, Steven
     Has Satisfied Basic Kitchen Stan,lards
                           Completed On
                          October 7th , 2019




anieCW. .Jvl.artin                                  {gw-~~
   'Warden                                           ]="ooa Service   :Manager
